DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Application Title: The application title has been amended as the tittle is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

A BLOWER COMPRISING A FAN INSTALLED IN AN INNER SPACE OF A LOWER BODY HAVING A FIRST AND SECOND UPPER BODY POSITIONED ABOVE AND A SPACE FORMED BETWEEN THE BODIES WHEREIN THE BODIES HAVE A FIRST AND SECOND OPENINGS FORMED THROUGH RESPECTIVE BOUNDARY SURFACES WHICH ARE OPENED AND CLOSED BY A DOOR ASSEMBLY

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art device was taught by JP 2013-015114, “Osada,” JP 2015-152005, “Totani,” KR 101472758, “Lee,” US 9,989,275, “Oe,” and US 2018/0087797, “Han.”
Each of Osada and Totani discloses a blower, comprising: a fan that creates airflow; a lower body forming an inner space in which the fan is installed, and having at least one suction hole through which air passes; an upper body positioned above the lower body and including a first upper body forming a first inner space that communicates with the inner space of the lower body, and a second upper body forming a second inner space that communicates with the inner space of the lower body and spaced apart from the first upper body; a space formed between the first upper body and the second upper body and opened in a frontward-rearward direction; a first opening formed through a first boundary surface of the first upper body facing the space; a second opening formed through a second boundary surface of the second upper body facing the space. However, each of Osada and Totani fail to disclose any mechanism or apparatus utilized to modify the flow of air through the first and second boundary surface openings which would impart a change or modification to the flow of air through said openings such that each reference either alone or individually fail to explicitly disclose or teach “a door assembly including a first door installed at the first upper body and that opens and closes the first opening, and a second door installed at the second upper body and that opens and closes the second opening.”
Lee discloses spacer for a nozzle for airflow openings usable by devices such as through taught by Osada and Totani; however, although such a device can be utiliezed to modify the flow through such openings of Osada and Totani, such a device fails to disclose or teach “a door assembly including a first door installed at the first upper body and that opens and closes the first opening, and a second door installed at the second upper body and that opens and closes the second opening.”
Each of Oe and Han disclose an airflow handling apparatus further comprising a door assembly including at least one door wherein the doors are utilized to open, close, or modify the flow passage presented by an airflow opening of an airflow handling apparatus. However, the doors as taught by Oe and Han, if applied to each of Osada and Totani, would destroy the originally disclosed functionality of each apparatus such that a combination therebetween would not have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
 Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/
Examiner, Art Unit 3746
                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746